Citation Nr: 0707719	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-32 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO denied service connection 
for schizoaffective and bipolar disorders.  In May 2006, the 
claim was remanded for additional evidentiary development.  
It has now been returned to the Board for further appellate 
review.  


FINDING OF FACT

The evidence of record, medical and otherwise, clearly and 
unmistakably shows that the veteran's psychiatric condition, 
diagnosed as schizoaffective disorder, preexisted service and 
did not increase in severity during service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for an acquired psychiatric disorder are not met.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in March 2002, prior to 
the April 2002 rating decision which denied service 
connection for the claim on appeal.  The claimant submitted a 
notice of disagreement with that decision, and this appeal 
ensued.  He was issued an additional VCAA letter in May 2006.  
Specifically, these documents notified him that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and August 2006.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examination was conducted by VA in 
October 2006.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005)  The burden is on the Government to rebut the 
presumption of sound condition upon entry by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service. VAOPGCPREC 3-
2003, (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C.A. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service),  

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusions.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Analysis

The veteran contends, in essence, that he has a psychiatric 
disorder that had its onset during service after he was 
appointed Corporal in the United States Marine Corps.  He 
reports that he had a nervous breakdown during service.  In 
the alternative, he maintains that he had a preexisting 
psychiatric condition was aggravated during service.

Although the service medical records do not note the 
veteran's preexisting psychiatric problems, the information 
and evidence otherwise of record, clearly and unmistakably 
establishes that psychiatric disorders preexisted service.  
In this regard, post service medical evidence of record 
reflects that the veteran had a history of psychiatric 
pathology prior to service entrance in July 1984, such as 
atypical depression and bipolar disorder.  (See private 
treatment records dated in February 1983 and January 1988, 
respectively.)  Furthermore, the record is replete with 
medical records which attest to the fact that the veteran's 
psychiatric condition began when he was 17 or 18.  The record 
shows that that he had four psychiatric hospitalizations 
prior to entry into service.  Thus, the Board finds that the 
evidence shows that the veteran's psychiatric condition, 
diagnosed most recently as schizoaffective disorder, clearly 
and unmistakably existed prior to service.

Now, turning to address whether the veteran's preexisting 
psychiatric condition was aggravated during service, it is 
noted that the medical records are dated from the early 1980s 
through the present day.  Pre-service records include 
treatment for atypical depression.  In the 1990s, he was 
treated at a private facility for bipolar disorder.  When 
examined by VA in October 2003, and after review of the 
claims file, the examiner opined that it was not more likely 
than not, that the veteran's schizoaffective disorder was 
related to duty.  In bolstering her opinion, she noted the 
veteran's family history of mental illness,, which she 
determined was more likely to be the cause of his current 
mental problems.  As she did not provide an opinion, however, 
as to whether any current psychiatric disorder preexisted 
service and was aggravated therein, another VA examination 
was conducted.  

At an October 2006 VA examination, the examiner noted that he 
reviewed the claims file.  It was noted that the veteran said 
that he had had a nervous breakdown during service, and that 
he was diagnosed with chronic schizophrenia.  He also 
reported a family history of mental illness.  He said that he 
had first been hospitalized at the age of 18.  Psychological 
testing at that time revealed passive aggressive personality 
disorder.  The veteran reported that he did not experience 
any psychological problems in service, but he gave a history 
of six psychological hospitalizations since discharge.  

The examiner noted that the veteran met the criteria for a 
diagnosis of schizoaffective illness.  Based on the evidence 
of record and the veteran's own admission that had did not 
manifest any psychiatric symptoms during service, the 
examiner opined that the veteran's psychiatric condition 
preexisted service.  He 
added that there was no evidence to suggest that the 
veteran's psychiatric disability was aggravated to a 
permanent degree in service beyond the normal progression of 
the disease.  

In reaching this determination, it is the responsibility of 
the Board to determine the probative weight to be ascribed to 
a medical opinion in a case.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded greater 
evidentiary weight to the VA specialist who reviewed the 
record and examined the veteran in 2006.  His assessment that 
the veteran's preexisting psychiatric condition was not 
aggravated by service is corroborated by the evidence of 
record which shows that that his psychiatric problems were 
clinically noted prior to service and because there was no 
record of any psychiatric symptoms during service.  Moreover, 
there is no actual opinion of record that contradicts his 
opinions, other than the veteran's own assertions.  And, 
while his assertions as to etiology of his psychiatric 
condition have been considered, and while he is competent as 
a lay person to report on that which he has personal 
knowledge, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted by clear and unmistakable evidence showing that the 
veteran's psychiatric condition preexisted service and was 
not aggravated by service.  Accordingly, service connection 
for an acquired psychiatric disorder is denied.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


